|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

KENDALL HuosoN, : civil No. 3:15-¢\/-1282
P\aintirr, § (Judge Marianr)
V. .
cARBERRY, er a/.,

Defendants

MEMORANDUM

|. Background

Plaintifi Kendall Hudson (“Hudson"), an inmate who, at all relevant times, was
confined at the State Correctiona| lnstitution, in Camp Hill, Pennsylvania, initiated the
instant action pursuant to 42 U.S.C. § 1983. (Doc. 1). The matter is proceeding via an
amended complaint. (Doc. 22). Named as Defendants are Correctiona| thcers Carberry,
Moe|ier, Coi|ins, Ki||een, Reeder, Kuzar, and C|eaver, Hearing Examiners Kot and Wi|son,
Unit Manger Digby, and Superintendent Harry. (Id. at pp. 2-3).

Presentiy pending before the Court is Defendants' motion for summary judgment
pursuant to Federa| Ru|e of Civi| Procedure 56. (Doc. 68). The motion is ripe for resolution
and, for the reasons set forth below, the Court will grant the motion for summary judgment

ll. SummaLy Judgment Standard of Review

Through summary adjudication, the court may dispose of those claims that do not

present a “genuine dispute as to any material fact.” FED. R. Civ. P. 56(a). “As to materiality,
. . . [o]nly disputes over facts that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment." Anderson v. Liberty Lobby, lnc.,
477 U.S. 242, 248 (1986).

The party moving for summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Celotex Corp. v. Catreft, 477 U.S. 317, 323, 106
S.Ct. 2548, 91 L.Ed.2d 265 (1986). Once such a showing has been made, the non-moving
party must offer specific facts contradicting those averred by the movant to establish a
genuine issue of material fact. Lujan v. Naf’/ Wildlife Fed’n, 497 U.S. 871, 888 (1990).
Therefore, the non-moving party may not oppose summary judgment simply on the basis of
the pleadings, or on conclusory statements that a factual issue exists. Anderson, 477 U.S.
at 248. “A party asserting that a fact cannot be or is genuinely disputed must support the
assertion by citing to particular parts of materials in the record . . . or showing that the
materials cited do not establish the absence or presence of a genuine dispute, or that an
adverse party cannot produce admissible evidence to support the fact.” FED. R. Clv. P.
56(c)(1)(A)-(B). ln evaluating whether summary judgment should be granted, “[t]he court
need consider only the cited materials, but it may consider other materials in the record.”
FED. R. Clv. P. 56(0)(3). “lnferences should be drawn in the light most favorable to the

non-moving party, and where the non-moving party’s evidence contradicts the movant’s,

,..WW-~'»~r'~/ " _,(,,….l... tv ,,,.w,,,,,l,._ … vs ..…A,.w,…l,.,,,,,..i,,l…c. l , `… .…,,,..`.: ,` … .. \, j , <..l.. ... t l_ ‘, .

then the non-movant’s must be taken as true." Big Apple BMW, Inc. v. BMW of N. Am.,
lnc., 974 F.2d 1358, 1363 (3d Cir.1992), cert. denied 507 U.S. 912 (1993).

However, “facts must be viewed in the light most favorable to the nonmoving party
only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380, 127
S. Ct. 1769, 1776, 167 L. Ed. 2d 686 (2007). lf a party has carried its burden under the
summary judgment rule,

its opponent must do more than simply show that there is some metaphysical
doubt as to the material facts. Where the record taken as a whole could not
lead a rational trier of fact to find for the nonmoving party, there is no genuine
issue for tria|. The mere existence of some alleged factual dispute between
the parties will not defeat an otherwise properly supported motion for
summary judgment; the requirement is that there be no genuine issue of
material fact. When opposing parties tell two different stories, one of which is
blatantly contradicted by the record, so that no reasonable jury could believe
it, a court should not adopt that version of the facts for purposes of ruling on a
motion for summary judgment.

ld. (interna| quotations, citations, and alterations omitted).

|ll. Statement of Undisputed Facts1

 

' Hudson filed a statement of material facts (Doc. 74), however his statement of material facts
fails to comply with Local Rule 56.1 which requires a party opposing a motion for summary judgment to
“inc|ude a separate, short and concise [responsive] statement of the material facts, responding to the
numbered paragraphs set forth in" the movant’s fact statement See Local Rule 56.1. Hudson’s
responsive fact statement (Doc. 74) contains thirty-two paragraphs, and fails to correspond to the thirty-
seven paragraph concise statement of material facts filed by Defendants (Doc. 69). The averments of
Hudson’s responsive fact statements are entirely independent of those in Defendants' filing, and the
numbered paragraphs of Hudson’s submission do not correlate in any meaningful way to the paragraphs in
Defendants' statement ln sum, Hudson’s document does not comply with Local Rule 56.1’s requirement
of parity between the two filings. Therefore, as authorized by Local Rule 56. 1, the Court will admit as
uncontroverted the statement of facts submitted by Defendants See Local Rule 56.1 (“All material facts
set forth in the statement required to be served by the moving party will be deemed to be admitted unless

3

Hudson was housed at SCl-Camp Hill from April 17, 2009 through February 11,
2016. (Doc. 69, Defendants' Statement of Material Facts,1111 1, 21 ; Doc. 74, Plaintifi’s
Statement of Material Facts, 11 1).

On April 20, 2009, Hudson received a copy of the inmate Handbook and
Administrative Directives. (Doc. 69 11 5).

During the relevant time period of September 2014 through February 2015, Hudson
did not appeal any grievances to final review. (Doc. 69 11 22). Hudson filed Hve grievances
related to the allegations in the amended compiaint, namely, grievance numbers 531439,
533620, 544814, 546972, and 550534. (Doc. 69 11 23). Hudson did not appeal any of these
five grievances to final review. (Doc. 69 11 23).

On October 12, 2014, Hudson filed grievance number 531439 regarding the
destruction of his cell and confiscation of his materials on September 24, 2014. (Doc. 69 11
26). The grievance does not identify any individuals by name. (Doc. 69 11 26; Doc. 70-1,
Declaration of Deborah Alvord (“Alvord Decl.")1117; Doc. 70-1, Ex. 1). Hudson’s initial
review was rejected because he failed to attach a “property sheet.” (Doc. 69 11 26; Alvord
Decl.11 17). Hudson never fixed this deficiency, and he never re-Hled the grievance (Doc.

69 11 26; Alvord Deci.11 17). lnstead, Hudson appealed the rejection of grievance number

 

controverted by the statement required to be served by the opposing party."). To the extent that Hudson’s
fact statements tangentially relate to Defendants' fact statements, the Court cites to Hudson’s statement of
facts.

531439 to the Superintendent (Doc. 69 11 26). On appeai, the Superintendent upheld the
Grievance Officer’s rejection. (Doc. 69 11 26). Hudson failed to appeal the decision of the
Superintendent to the Secretary’s Office of inmate Grievances and Appeals (“SOiGA").
(Doc. 69 11 26).

On October 26, 2014, Hudson filed grievance number 533620 regarding the living
conditions of his cell in the Restricted Housing Unit (“RHU”). (Doc. 69 11 24; Alvord Decl.11
15; Doc. 70-1, Ex. 2). On November 19, 2014, the Facility Grievance Officer denied
grievance number 533620. (Doc. 69 11 24; Alvord, Ex. 2). Hudson failed to appeal the
Facility Grievance foicer’s denial of grievance number 533620. (Doc. 69 11 24).

On December 21, 2014, Hudson filed grievance number 546972 alleging problems
with Officers Reeder and Davy, denial of his food tray on December 3, 2014, and tampering
with his food tray on December 5, 2014. (Doc. 69 11 25; Alvord, Ex. 4). On January 17,
2015, the Facility Grievance Officer denied grievance number 546972, (Doc. 69 11 25;
Alvord, Ex. 4). Hudson failed to appeal grievance number 546972 after receiving the initial
Review Response rejecting the grievance (Doc. 69 11 25).

On December 21, 2014, Hudson filed grievance number 544814 complaining that he
was denied yard for a month. (Doc. 69 11 27; Alvord, Ex. 3). Hudson does not identify any
individuals by name in this grievance. (Doc. 69 11 27). The Facility Grievance Ocher issued

an initial Review Response and denied grievance number 544814. (Doc. 69 11 27). Hudson

appealed the rejection of grievance number 544814 to the Superintendent (Doc. 69 11 27).
On appeal, the Superintendent upheld the Grievance thcer’s rejection. (Doc. 69 11 27).
Hudson failed to appeal the decision of the Superintendent to the SO|GA. (Doc. 69 11 27).
On January 20, 2015, Hudson filed grievance number 550534 regarding an
interaction with Defendant Ki||een on January 20, 2015, wherein Defendant Ki||een
purportedly trashed Hudson’s cell and denied him yard without cause. (Doc. 69 11 28;
Alvord, Ex. 5). The Grievance thcer denied this grievance. (Doc. 69 11 28). Hudson
appealed the rejection of grievance number 544814 to the Superintendent (Doc. 69 11 28).
On appeal, the Superintendent upheld the Grievance Ocher’s rejection. (Doc. 69 11 28).
Hudson failed to appeal the decision of the Superintendent to the SO|GA. (Doc. 69 11 28).
The DOC has an appeal process through which an inmate can appeal a finding of
guilt at a misconduct hearing. (Doc. 69 11 29). Pursuant to Administrative Directive 801
(“DC-ADM 801"), if a misconduct is issued to an inmate, a Hearing Examiner will hold a
misconduct hearing. (Doc. 69 11 30; Doc. 74 11 10). if the inmate is found guilty of a
misconduct charge, he may appeal the decision to the Program Review Committee (“PRC”)
within fifteen calendar days of the hearing. (Doc. 69 11 31). if the inmate is dissatisfied with
the PRC’s response, he may appeal to the Superintendent of the facility within seven
calendar days of receipt of the written PRC decision. (Doc. 69 11 32). The inmate may then

file a further appeal to the Office of the Chief Hearing Examiner within seven calendar days

of receipt of the Superintendent’s decision. (Doc. 69 11 33).

On September 25, 2014, Hudson was issued misconduct number B739353, charging
him with possession or use of a dangerous or controlled substance, possession of
contraband, and failure to report the presence of contraband, in connection with a search of
his cell that turned up lollipops. (Doc. 69 11 36; Alvord, Ex. 6; Doc. 74 11 2). The lollipops
were drug tested using a NiK test kit, and the NiK test indicated the presence of narcotics.
(See Alvord, Ex. 6). Hudson was given written notice of these charges, a chance to
respond in writing, and a hearing was subsequently he|d. (Doc. 69 11 36; Doc. 70, Ex. E,
Declaration of Joseph Dupont (“Dupont Decl."), Ex. 2; Alvord, Ex. 6). Hearing Examiner Kot
found that the evidence supported ali three offenses, and ultimately found Hudson guilty of
the charges, and sanctioned him with 270 days in disciplinary custody. (Doc. 69 11 36;
Alvord Decl. 11 25; Alvord, Ex. 6; Doc. 74 11 9). Hudson filed an appeal to the Program
Review Committee. (Doc. 70, Dupont, Ex. 2). On appeal, the Program Review Committee
upheld the decision of the Hearing Examiner, and found that there was no evidence of any
action taken that was contrary to DOC policy or procedures, the sanction imposed was weil
within the established guidelines, and the evidence relied upon by the Hearing Examiner
was sufhcient to support a finding of guilt. (ld.). Hudson then appealed to the
Superintendent, who upheld the decision of the Hearing Examiner. (ld.). Hudson appealed

the Superintendent’s decision to the Chief Hearing Examiner. (ld.). On final review, the

Chief Hearing Examiner found no error in the Hearing Examiner’s decision, and upheld the
decisions of the Program Review Committee and the Superintendent (ld.). Hudson fully
availed himself of his appeal rights with respect to this misconduct. (Doc. 69 11 36; Dupont
Decl. 11 10).

On February 14, 2015, Hudson was issued misconduct number B742165, charging
him with threatening an employee or their family with bodily harm and refusing to obey an
order, offense numbers 15 and 35. (Doc. 69 11 35; Alvord, Ex. 8). The Hearing Examiner
dismissed offense 15, and Hudson pled guilty to offense 35. (ld.). Hudson was sanctioned
to thirty days in disciplinary custody. (ld.). Hudson did not file any appeals with respect to
this misconduct (Doc. 69 11 35; Alvord Decl. 11 27; Dupont Decl.11 9).

Aiso on February 14, 2015, Hudson was issued misconduct number B742167,
charging him with possession or use of a dangerous or controlled substance, and
possession of contraband, in connection with a brown |eafy substance that was found in his
cell. (Doc. 69 11 37; Alvord, Ex. 6; Doc, 74 11 13). Security officers tested the substance,
and it tested positive for the drug “K2." (Aivord, Ex. 7). Hudson was given written notice of
the charges, a chance to respond in writing, and a hearing was conducted. (Doc. 69 11 37;
Dupont, Ex. 3; Alvord, Ex. 7; Doc. 74 11 22). The Hearing Examiner found that the evidence
supported both offenses, and sentenced Hudson to ninety days in disciplinary custody.

(Doc. 69 11 37; Alvord Decl. 11 26; Doc. 74 1111 23-24). Hudson filed an appeal to the Program

Review Committee. (Doc. 70, Dupont, Ex. 3). On appeal, the Program Review Committee
upheld the decision of the Hearing Examiner, and found that there was no evidence of any
action taken that was contrary to DOC policy or procedures, the sanction imposed was weil
within the established guidelines, and the evidence relied upon by the Hearing Examiner
was sufficient to support a finding of guilt (ld.). Hudson then appealed to the
Superintendent, who upheld the decision of the Hearing Examiner. (ld.). Hudson appealed
the Superintendent’s decision to the Chief Hearing Examiner. (ld.). On final review, the
Chief Hearing Examiner found no error in the Hearing Examiner’s decision, and upheld the
decisions of the Program Review Committee and the Superintendent (ld.). Hudson fully
availed himself of his appeal rights with respect to this misconduct (Doc. 69 11 37; Doc. 74
11 25).
|V. Discussion

Section 1983 of Title 42 of the United States Code offers private citizens a cause of
action for violations of federal law by state ochiais. See 42 U.S.C. § 1983. The statute
provides, in pertinent part, as follows:

Every person who, under color of any statute, ordinance, regulation, custom,

or usage, of any State or Territory or the District of Columbia, subjects, or

causes to be subjected, any citizen of the United States or other person

within the jurisdiction thereof to the deprivation of any rights, privileges, or

immunities secured by the Constitution and |aws, shall be liable to the party

injured in an action at law, suit in equity, or other proper proceeding for
redress. . . .

ld.; see also Gorizaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95
F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a plaintiff must allege “the
violation of a right secured by the Constitution and laws of the United States, and must
show that the alleged deprivation was committed by a person acting under color of state
law.” Wesf v. Atkins, 487 U.S. 42, 48 (1988).

A. Exhaustion of Administrative Review

Under the Prison Litigation Reform Act of 1996 (the “PLRA”), a prisoner is required
to pursue all avenues of relief available within the prison’s grievance system before bringing
a federal civil rights action. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741
(2001). The exhaustion requirement is mandatory, see Wil/iams v. Beard, 482 F.3d 637,
639 (3d Cir. 2007); see also Booth, 532 U.S. at 741 (holding that the exhaustion
requirement of the PLRA applies to grievance procedures “regardiess of the relief offered
through administrative procedures”); Nyhuis v. Reno, 204 F.3d 65, 67 (3d Cir. 2000)
(same), and “applies to all inmate suits about prison iife, whether they involve general
circumstances or particular episodes, and whether they allege excessive force or some
other wrong." Poiter v. Nuss/e, 534 U.S. 516, 532 (2002).

Courts have also imposed a procedural default component on the exhaustion
requirement, holding that inmates must fully satisfy the administrative requirements of the

inmate grievance process before proceeding into federal court Sprui// v. Gillis, 372 F.3d

10

218 (3d Cir. 2004). inmates who fail to fuiiy, or timely, complete the prison grievance
process, or who fail to identify the named defendants, are barred from subsequently
litigating claims in federal court. See SpruiI/, 372 F.3d 218. An “untimely or otherwise
procedurally defective administrative grievance” does not satisfy the PLRA’s exhaustion
requirement Woodford v. Ngo, 548 U.S. 81, 83-84 (2006). Thus, the PLRA mandates that
inmates “properly” exhaust administrative remedies before filing suit in federal court. ld. at
92.

The Pennsyivania Department of Corrections has an inmate Grievance System
which permits any inmate to seek review of problems that may arise during the course of
confinement See 37 PA. CODE § 93.9(a); PA. DEP'T OF CORR., No. DC-ADM 804; see also
Doc. 69 1111 2, 6. After an attempt to resolve any problems informally, an inmate may submit
a written grievance to the Facility’s Grievance Coordinator for initial review. (Doc. 69 11 7).
This must occur within Hfteen days after the events upon which the claims are based. (Doc.
69 11 11). Within fifteen days of an adverse decision by the Grievance Coordinator, an
inmate may then appeal to the Superintendent of the institution. (Doc. 69 11 13). Thereafter,
within fifteen days of an adverse decision by the Superintendent, an inmate may file a final
appeal to the Secretary’s Office of inmate Grievances and Appeals. (Doc. 69 11 16). See
Booth v. Churner, 206 F.3d 289, 293 n. 2 (3d Cir. 2000) (outiining Pennsyivania's grievance

review process). An appeal to final review cannot be completed unless an inmate complies

11

with all established procedures. An inmate must exhaust all three levels of review and
comply with ali procedural requirements of the grievance review process in order to fully
exhaust an issue. See Booth, 206 F.3d at 293 n. 2; ingram v. SCI Camp Hill, 448 F. App’x
275, 279 (3d Cir. 2011).

As stated supra, the amended complaint references grievance numbers 531439,
533620, 544814, 546972, and 550534. (See Doc. 22). The records maintained by the
Department of Corrections confirm that Hudson did not appeal any of these grievances to
final review. (Doc. 69 1111 22-28; Alvord Deci.1111 13-20). Defendants thus argue that
Hudson’s grievances were not exhausted, and all claims raised in connection therewith fail
as a matter of law. (Doc. 71, pp. 10-15).

A declaration under penalty of perjury submitted by Deborah Alvord, Corrections
Superintendent’s Assistant, states that based on a review of the DOC’s Automated inmate
Grievance Tracking System, Hudson failed to appeal any of the five relevant grievances to
final review. (Doc. 70-1, Alvord Decl.111114-20). Hudson does not dispute this fact. (Doc.
72, pp. 8-11; Doc. 81). Accompanying Alvord’s declaration are copies of the pertinent
institutional administrative remedy records. (Doc. 70-1, Alvord Exhibits).

On October12, 2014, Hudson filed grievance number 531439, regarding the
destruction of his cell and confiscation of his materials on September 24, 2014, (Aivord, Ex.

1). Hudson does not identify any individuals by name in this grievance. (Doc. 69 11 26;

12

Alvord, Ex. 1). Hudson’s initial review was rejected because he failed to attach a “property
sheet.” (ld.). Rather than fix this deficiency, Hudson filed an appeal to the Superintendent,
(ld.). On appeal, the Superintendent upheld the rejection of the grievance and denied
Hudson’s appeai. (ld.). The uncontroverted evidence establishes that Hudson failed to
appeal the decision of the Superintendent to the SO|GA. (Doc. 69 11 26).

On October 26, 2014, Hudson filed grievance number 533620, regarding the living
conditions of his cell in the RHU. (Doc. 69 11 24; Alvord, Ex. 2). On November19, 2014, the
Facility Grievance Officer denied grievance number 533620. (Doc. 69 11 24; Alvord, Ex. 2).
The uncontroverted evidence reflects that Hudson failed to file any appeals with respect to
grievance number 533620. (Doc. 69 11 24).

On December 21, 2014, Hudson filed grievance number 546972 alleging problems
with Officers Reeder and Davy, denial of his food tray on December 3, 2014, and tampering
of his food tray on December 5, 2014. (Doc. 69 11 25; Alvord, Ex. 4). On January 17, 2015,
the Facility Grievance Ocher denied grievance number 546972. (Doc. 69 11 25; Alvord, Ex.
4). The uncontroverted evidence establishes that Hudson failed to file any appeals of
grievance number 546972. (Doc. 69 11 25).

On December 21, 2014, Hudson died grievance number 544814 alleging that he was
denied yard for one month. (Doc. 69 11 27; Alvord, Ex. 3). Hudson does not identify any

individuals by name in this grievance. (ld.). On January 10, 2015, the Facility Grievance

13

Officer denied grievance number 544814. (ld.). Hudson appealed the decision of the
Grievance Officer rejecting grievance number 544814 to the Superintendent (ld.). On
March 24, 2015, the Superintendent upheld the denial of grievance number 544814, and
denied Hudson’s appeal. (ld.). The uncontroverted evidence establishes that Hudson failed
to appeal the decision of the Superintendent to the SO|GA. (ld.).

On January 20, 2015, Hudson filed grievance number 550534 regarding an
interaction with Defendant Ki||een on January 20, 2015, wherein Defendant Ki||een
purportedly trashed Hudson’s cell and denied him yard without cause. (Doc. 69 11 28;
Alvord, Ex. 5). On February 28, 2015, the Facility Grievance Officer denied grievance
number 550534. (ld.). Hudson appealed the decision of the Grievance Officer rejecting
grievance number 550534 to the Superintendent (ld.). On April 20, 2015, the
Superintendent upheld the denial of grievance number 550534, and denied Hudson’s
appeal, (ld.). Hudson failed to appeal the decision of the Superintendent to the SO|GA.
(ld.).

in his brief in opposition to Defendants' motion for summary judgment, Hudson only
attempts to excuse his failure to exhaust one of his grievances, namely, grievance number
550534. (Doc. 71, pp. 10-11; Doc. 81). in an attempt to excuse his failure to exhaust,
Hudson asserts that he was thwarted from exhausting his administrative remedies due to

the actions of Defendant Ki||een. (ld.). Hudson states that Defendant Killeen retaliated

14

against him forming the grievance by issuing false misconducts against him, and
threatening and assaulting him. (ld.). Furthermore, Hudson admits that he failed to utilize
DC-ADM 804 to exhaust this grievance. (Doc. 81, pp. 2, 9). Hudson concedes that
“[a]ithough [he] failed to exhaust his remedies through the DC-ADM 804 Grievance Poiicy,
[h]e did exhaust the same claims through the DC-ADM 801 Poiicy." (Doc. 81, p. 9).
However, DC-ADM 801 covers inmate discipline, including the assessment of costs for
medical care and losses caused by inmate misconduct, while DC-ADM 804 covers general
grievances. in order to properly exhaust grievance number 550534, Hudson was required
to comply with DC-ADM 804.

The Pennsyivania Department of Corrections has three different administrative
remedy processes which collectively provide an inmate a route to challenge every aspect of
confinement See Forfune v. Bitner, 2006 WL 2796158, at *7 (M.D. Pa. Sep. 25, 2006).
Those policies are: (1) the inmate Grievance Poiicy, DC-ADM 804; (2) the inmate Discipline
Poiicy, DC-ADM 801; and (3) the Administrative Custody policy, DC-ADM 802. See PA.
DEP'T OF CORR., Poiicies, https://www.cor.pa.gov/About%20Us/Pages/DOC-Poiicies.aspx
(iast visited December 10, 2018). The three programs address speciic issues which may
arise within the prison, and one administrative remedy may not be substituted for the other.
Fon`une, 2006 WL 2796158, at *7. An inmate who has received a misconduct citation, i.e. a

violation of DOC rules and regulations with a resulting disciplinary measure, and seeks to

15

appeal that misconduct or allege a grievance in connection with the events surrounding that
misconduct, must use DC-ADM 801. See id. DC-ADM 801. DC-ADM 802 is similar, but
applies to inmates in administrative custody. See id. DC-ADM 802. DC-ADM 804 applies
to ali inmate grievances not connected with a misconduct citation, See id. DC-ADM 804.

Hudson admits that he did not utilize DC-ADM 804 to fully exhaust his claims in
grievance number 550534, but instead utilized DC-ADM 801. Proper exhaustion “demands
compliance with an agency’s deadlines and other critical procedural rules.” Woodford, 548
U.S. at 90-91. The record reflects that Hudson did not properly and fully comply with DC-
ADM 804 with respect to grievance number 550534. Furthermore, Hudson’s admission that
he did exhaust his claims through DC-ADM 801 undermines any assertion that he was
intimidated or deterred from fully exhausting his administrative remedies.

Regarding grievance numbers 531439, 533620, 544814, and 546972, Hudson failed
to set forth any evidence or argument that he exhausted these grievances. in addition to
the fact that Hudson failed to appeal these grievances to final review, the grievances also
fail to identify Defendants Carberry, Moeiler, Coliins, Kot, Wi|son, and Harry, in
contravention of DC-ADi\/l’s express mandate that: “[t]he inmate shall identify [the]
individuals directly involved in the event(s).” (Doc. 69 11 10) (citing DC-ADM 804 § 1, Part
A(12)(a)-(d), (13)). Thus, apart from failing to exhaust grievance numbers 531439, 533620,

544814, and 546972, Hudson has also procedurally defaulted his claims against these

16

Defendants.

Therefore, as a threshold matter, Hudson’s claims fail on administrative exhaustion
grounds. Beyond this threshold concern, there are separate, and independent substantive
flaws with Hudson’s claims against the Defendants. These deficiencies are discussed
beiow.

B. Reta|iation C|aim

Defendants assert that if the Court does not grant summary judgment in their favor
on Hudson’s retaliation claim for failure to exhaust, the retaliation claim nevertheless fails on
the merits. (Doc. 76, pp. 20-22). Defendants argue that Hudson failed to show that the
filing of grievances was a substantial or motivating factor in the decision to issue the
misconducts. (ld.).

The First Amendment offers protection for a wide variety of expressive activities.
See U.S. CONST. amend i. These rights are iessened, but not extinguished in the prison
context, where legitimate penological interests must be considered in assessing the
constitutionality of official conduct See Turner v. Safley, 482 U.S. 78, 89 (1987).
Retaiiation for expressive activities can infringe upon an individuai’s rights under the First
Amendment See Al/ah v. Seiverling, 229 F.3d 220, 224-25 (3d Cir. 2000). To prevail on a
retaliation claim under 42 U.S.C. § 1983, a plaintiff must demonstrate: (1) that he was

engaged in constitutionally protected activity; (2) that he suffered an “adverse action" by

17

government ofhcials; and (3) that there is “a causal link between the exercise of his
constitutional rights and the adverse action taken against him." Rauser v. Horn, 241 F.3d
330 (3d Cir. 2001) (quoting Allah, 229 F.3d at 225).

Hudson vaguely asserts that Defendants retaliated against him forming grievances
by fabricating misconducts, threatening and assaulting him, and denying him access to the
prison yard, which deterred him from exhausting his administrative remedies. (Doc. 72, pp.
8-11). A “prisoner’s ability to file grievances and lawsuits against prison ochials is a
protected activity for purposes of a retaliation claim." Wicker v. Shannon, 2010 U.S. Dist.
LEX|S 99777, *19-20 (M.D. Pa. 2010) (dismissing ali but one retaliation claim), citing
Mi/house v. Carlson, 652 F.2d 371, 373-74 (3d Cir. 1981). Thus, the first prong of Rauser,
i.e., that the plaintiff be engaged in a constitutionally protected activity, has been satisfied

Once it is determined that the inmate was engaged in protected conduct, he must
demonstrate that he has suffered some adverse action at the hands of prison officiais. See
Rauser, 241 F.3d at 333 (citing Allah, 229 F.3d at 225). “To show an “adverse action,’ the
plaintiff must demonstrate that defendants’ actions were ‘suchient to deter a person of
ordinary firmness from exercising his [constitutionai] rights.’" A//ah v. A/-Hafeez, 208 F.
Supp. 2d 520, 535 (E.D. Pa. 2002) (quoting Allah, 229 F.3d at 225). Hudson asserts that
he suffered adverse action in the form of receiving misconducts, threats, and assaults.

Thus, Hudson has satisfied the second Rauser prong.

18

in analyzing the third eiement, the Court must determine whether there is a causal
connection between the exercise of the constitutional right and the adverse action. The
plaintiff must show that the protected activity was a substantial motivating factor in the state
actor’s decision to take the adverse action. This “motivation” factor may be established by
alleging a chronology of events from which retaliation plausibly may be inferred. Tighe v.
Wa//, 100 F.3d 41, 42 (5th Cir. 1996); Goff v. Burfon, 91 F.3d 1188 (8th Cir. 1996); Pride v.
Pefers, 72 F.3d 132 (Table) (7th Cir. 1995). it is plaintiffs burden to prove that defendants
were motivated by retaliation. Hannon v. Speck, No. 87-3212, 1988 WL 131367, at *4 (E.D.
Pa. Dec. 6, 1988) (“ln bringing a § 1983 action alleging such retaliation, an inmate faces a
substantial burden in attempting to prove that the actual motivating factor . . . was as he
alleged.”) (internal quotes and citation omitted), aff’d, 888 F.2d 1380 (3d Cir. 1989) (Tabie).
Where the prisoner seeks to establish this causal link based upon the temporal proximity
between the protected conduct and the alleged retaliatory act, “the timing of the alleged
retaliatory action must be unusually suggestive before a causal link will be inferred.” Krouse
v. American Sferi/izer Co., 126 F.3d 494, 503 (3d Cir. 1997); Rauser, 241 F.3d at 334; see
also Thomas v. Town of Hammonton, 351 F.3d 108, 114 (3d Cir. 2003) (conciuding that the
temporal proximity, nearly six months, is not unduly suggestive and does not sufficiently
establish any causal iink). “The mere fact that an adverse action occurs after a complaint or

grievance is filed is reievant, but not dispositive, for the purpose of establishing a causal link

19

between the two events.” Royster v. Beard, 2008 U.S. Dist. LEXiS 56764 (M.D. Pa. 2008)
(citing Lape v. Pennsyivania, 157 F. App’x 491, 498 (3d Cir. 2005)).

“Once the initial showing is made by the prisoner, the burden then shifts to the prison
ochial to prove that the same decision would have been made absent the protected
conduct for reasons reasonably related to a legitimate penological interest.” DeFranco v.
Wolfe, 387 F.App’x147, 154-55 (3d Cir. 2010) (citing Rauser, 241 F.3d at 334). The
“courts should afford deference to decisions made by prison officials.” Rauser, 241 F.3d at
334.

Hudson first claims that prison officials retaliated against him by filing misconducts.
“ln generai, ‘most prisoners’ retaliation claims will fail if the misconduct charges are
supported by the evidence’ because courts afford prison officials ‘great deference’ in the
context of prison disciplinary proceedings.” Whifehead v. Wetze/, No. 17-2637, 2017 WL
6492638, *5 (3d Cir. Dec. 19, 2017) (quoting Watson v. Rozum, 834 F.3d 417, 425 (3d Cir.
2016). Where the prisoner is found guilty of the charges in a purportedly retaliatory
misconduct report after a disciplinary hearing, the finding of guilt is considered strong
evidence that the misconduct report was issued for a legitimate penological reason. See
Nifas v. Beard, 374 F. App’x 241, 244 (3d Cir. 2010) (not precedential); Romansky v.
Stickman, 147 F. App’x 310, 312 (3d Cir. 2005) (not precedential). A finding of guilt on a

misconduct charge, combined with “a meaningful written statement of the evidence relied on

20

and the reasons for the action taken,” establishes a “quantum of evidence" of misconduct
sufficient to warrant summary judgment Williams v. Folino, 664 F. App’x 144, 148-49 (3d
Cir. 2016) (not precedential) (quoting Watson, 834 F.3d at 426; Dyson v. Kocik, 689 F.2d
466, 467 (3d Cir. 1982)). Prison officials are entitled to summary judgment for disciplining a
prisoner, even if their actions were motivated by animus, as long as the prisoner’s offenses
“were so clear and overt" such that there was no genuine issue of material fact that the
ochials’ actions were reasonably related to legitimate penological interests Carter v.
McGrady, 292 F.3d 152, 158-59 (3d Cir. 2002).

in the instant action, the determinations of guilt were accompanied by written
statements detailing the evidence that the Hearing Examiners relied on in reaching their
conciusions. (Doc. 70-1, p. 37; Doc. 70-1, p. 42).

Hudson was charged in misconduct number B739353 with possession or use of a
dangerous or controlled substance, possession of contraband, and failure to report the
presence of contraband (Doc. 70-1, p. 33, Misconduct Report B739353). The misconduct
was issued after a correctional officer found three lollipops in Hudson’s cell that tested
positive for amphetamines. (ld.). The correctional officer confiscated the contraband
issued a written statement, provided photographs of the purported contraband, and
provided the positive drug test results. (Doc. 70-1, pp. 33-35). As part of the investigation,

Hudson issued a written statement of his version of the event, and testified at the

21

misconduct hearing. (Doc. 70-1, pp. 36-37). The Hearing Examiner found that the
evidence supported ali three offenses, found Hudson guilty of the charges, and sanctioned
him to disciplinary custody. (Doc. 70-1, p. 37). On appeal, the Program Review Committee
and the Superintendent upheld the decision of the Hearing Examiner. (ld.). On final review,
the Chief Hearing Examiner found that the Hearing Examiner did not err in conducting the
hearing, the Hearing Examiner specifically documented findings of fact based on the
evidence, the procedures were in complete accordance with DC-ADM 801, and the sanction
imposed was not disproportionate to the offense. (Doc. 70, Dupont, Ex. 2).

Hudson was next charged in misconduct number B742167 with possession or use of
a dangerous or controlled substance, and possession of contraband (Doc. 70-1, p. 40,
Misconduct Report B742167). The misconduct was issued after a correctional officer found
an unknown brown leaf-like substance hidden in Hudson’s cell that tested positive for K2.
(ld.). The correctional officer confiscated the contraband issued a written statement
provided photographs of the purported contraband and provided the positive drug test
results. (Doc. 70-1, pp. 40, 43-44). During the investigation, Hudson issued a written
statement of his version of the event, and stated that the conhscated item was tobacco.
(Doc. 70-1, pp. 41-42). The Hearing Examiner found that the evidence supported both
offenses, found Hudson guilty of the charges, and sanctioned him to disciplinary custody.

(Doc. 70-1, p. 37). On appeal, the Program Review Committee and the Superintendent

22

upheld the decision of the Hearing Examiner. (ld.). On final review, the Chief Hearing
Examiner found that the Hearing Examiner did not err in conducting the hearing, the
Hearing Examiner specifically documented findings of fact based on the evidence, the
procedures were in complete accordance with DC-ADM 801, and the sanction was not
disproportionate to the offense. (Doc. 70, Dupont, Ex. 3).

The record reflects that the reasons for the hearing examiners’ actions were
well-documented and reasonably related to a legitimate penological interest in deterring the
possession and use of drugs in prisons. See, e.g., Oveiton v. Bazzefta, 539 U.S. 126, 134
(2003). Based on the foregoing, the Court Hnds that Defendants have satisfied their burden
of presenting a “quantum of evidence" that Hudson committed the misconducts as charged
Wi//iams, 664 F. App’x at 148-49 (quoting Watson, 834 F.3d at 426). Consequentiy,
summary judgment will be granted in Defendants' favor with respect to this retaliation ciaim.

With respect to Hudson’s claim that Defendant Ki||een retaliated by threatening and
assaulting him, this claim also faiis. First, Hudson’s claim that he was “threatened” does not
satisfy part two of the Rausertest. “Verbal abuse or threats do not constitute the type of
adverse action sufficient to support a retaliation ciaim.” Alexander v. Forr, 2006 U.S. Dist.
LEX|S 70002, *13 (M.D. Pa. 2006), citing Barte/li v. Bleich, 2005 U.S. Dist. LEX|S 43711, *7
(M.D. Pa. 2005) (stating, “assertions of verbal abuse do not constitute ‘adverse action’

sufficient to support a 42 U.S.C. § 1983” claim); see also Howard v. Bureau of Prisons,

23

2008 U.S. Dist. LEX|S 7997, *42 (M.D. Pa. 2008) (holding that “a threat from a prison
guard aione, is not actionable retaliation”). Second, Hudson has failed to submit any
affirmative evidence in support of his claim that he was subjected to assault in retaliation for
filing grievances. During his deposition, Hudson testified that he never wrote down or
documented the alleged assault, he never filed any grievances pertaining to the alleged
assauit, he did not sustain any injuries, and never went to the medical department for
treatment (Doc. 70-4, pp. 34-35). The party adverse to summary judgment must raise
“more than a mere scintilla of evidence in its favor” and cannot survive Rule 56 scrutiny by
relying on unsupported assertions, conclusory allegations, or mere suspicions. WiI/iams v.
Borough of W. Chester, 891 F.2d 458, 460 (3d Cir. 1989). Hudson failed to meet his
burden with respect to this ciaim. Accordingly, Defendant Ki||een will be awarded summary
judgment on this ciaim.

Hudson also makes a vague allegation that Defendants retaliated against him by
denying him access to the prison yard (Doc. 22, p. 5). However, Hudson has adduced
evidence indicating that he did receive yard during the relevant time. (Doc. 22, Ex. E). On
December 21, 2014, Hudson filed grievance number 544814 alleging that he was denied
yard for a month. (ld.). On initial review, the Facility Grievance Officer denied the
grievance and found as follows:

in the grievance you made the allegation that you were denied yard for 1
month straight and you are seeking $50,000 for pain and suffering. Aithough

24

the grievance is dated 2012 and you were housed in general population on P
block during the time frame, l reviewed your 17x housing report while you
were being housed in the RHU during the 2014 calendar year. You received
yard on 11-20-14, 11-21-14, 11-25-14, and 12-17-14. All other dates are
annotated as refused and yard is not conducted on the weekend in
accordance with the RHU block ruies, the inmate is responsible for verbally
addressing the thcer during morning mainline by stating “yard” Failure to
do so will be noted as a refusai. it does appear that you understand the rules
to receive yard due to your participation in yard during the time in which you
allege that you were denied the activity. Due to the aforementioned reasons
this grievance is denied

(Doc. 22, p. 30). Hudson appealed the denial of grievance number 544814 to the
Superintendent (Doc. 22, p. 31). On appeal, the Superintendent upheld the Grievance
thcer’s rejection, and found as follows:

You claim that while housed on D block you signed up for yard every day and
you were denied every time. You also claim that the dates in the response
are false and that you are getting really iii in the cell which has affected you
mentally and physicaliy. The relief you seek is to have the cameras checked
to show you were not in yard on 11.20.14, 11.21.14, 11.25.14 and 12.17.114]
and you want to know why you were denied yard and staff are getting away
with it.

As previously stated by the grievance officer, yard is not conducted on
weekends and a review of your 17X record reflects that you went to yard on
the dates listed above and refused yard on the remaining dates. There is no
evidence to support your claim that you were denied yard for a month.

Therefore, l uphold the initial response and your appeal and any requested
relief is denied

(Doc. 22, p. 31). Hudson did not appeal the Superintendent’s decision to the SO|GA.

Hudson has failed to satisfy the “adverse action" element of this retaliation claim by failing to

25

adduce any evidence that Defendants ever precluded him from participating in yard
activities. Consequentiy, Defendants are entitled to an entry of summary judgment based
on Hudson’s failure to establish adverse action with respect to this claim.

Based on the foregoing, even if Hudson had exhausted his administrative remedies
with respect his retaliation ciaim, Defendants would still be entitled to an entry of summary
judgment on the retaliation claim.

C. Due Process C|aim

Hudson asserts that he was subjected to false misconduct charges, and that his due
process rights were violated during institutional misconduct hearings which resulted in his
improper placement in disciplinary custody. He claims that he was denied due process at
the disciplinary hearings regarding misconduct numbers B739353, B742165, and B742167,

With respect to misconduct number B742165, Hudson pled guilty to one offense,
admitting the charges against him, and the other offense was dismissed (Doc. 70-1, pp.
46-47, Misconduct Report B742165). Despite referencing misconduct number B742165 in
the amended complaint, Hudson advances no argument in relation to this misconduct
Furthermore, since there is no indication in the amended complaint that Hudson is
challenging the voluntariness of his guilty plea, the conduct of the hearing need not be
examined

Regarding misconduct numbers B739353 and B742167, the fact that Defendants Kot

26

and Wilson found Hudson guilty at the misconduct hearings is not in itself a due process
violation. The Hling of a false misconduct report does not violate an inmate’s due process
rights. As stated in Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986), a “prison inmate
has no constitutionally guaranteed immunity from being falsely or wrongly accused of
conduct which may result in the deprivation of a protected liberty interest.” However, the
“Plaintiff, as ali other prison inmates, has the right not to be deprived of a protected liberty
interest without due process of law.” ld. Thus, where a prisoner is provided due process,
no constitutional violation results from his being falsely accused of misconduct Makenson
v. Luzerne Cnty. Corr. Facility, Civ. No. 4-13-2204, 2014 WL 4187666, at *4 (Aug. 22,
2014); Brown v. Hannah, 850 F. Supp. 2d 471 , 476 (M.D. Pa. 2012). The uncontroverted
evidence establishes that Hudson had the opportunity to challenge and confront the alleged
false misconduct reportsl He was provided with advance written notice of the misconducts,
an opportunity to respond hearings before a Hearing Examiner, and he exercised his
appeal rights with respect to the misconducts. (Doc. 69 1111 29-37; Dupont Decl. 1111 10-11;
Dupont, Exs. 2-3). See Smith v. Mensinger, 293 F.3d 641, 654 (3d Cir. 2002) (“[S]o long as
certain procedural requirements are satisfied mere allegations of falsified evidence or
misconduct reports, without more, are not enough to state a due process ciaim.”); see also
Thomas v. McCoy, 467 F. App’x 94, 97 (3d Cir. 2012) (per curiam) (“Due process is

satisfied where an inmate is afforded an opportunity to be heard and to defend against the

27

allegedly false misconduct reports.”).

The Fourteenth Amendment of the United States Constitution provides in pertinent
part that: “No State shall . . . deprive any person of life, liberty, or property, without due
process of iaw. . . U.S. CONST. amend XlV. The Supreme Court has mandated a
two-part analysis of a procedural due process ciaim: hrst, “whether the asserted individual
interests are encompassed within the protection of ‘life, liberty or property[,]’" and second
“if protected interests are implicated we then must decide what procedures constitute ‘due
process of iaw.’" ingraham v. Wright, 430 U.S. 651, 672 (1977). if there is no protected
liberty or property interesf, it is unnecessary to analyze what procedures were followed
when an alleged deprivation of an interest occurred

in Sandin v. Conner, 515 U.S. 472 (1995), the United States Supreme Court shifted
the focus of the liberty interest analysis from one “based on the language of a particular
regulation" to “the nature of the deprivation” experienced by the prisoner, id. at 481. The
Court reasoned inter a/ia, that “[d]iscipiine by prison officials in response to a wide range of
misconduct” is expected as part of an inmate’s sentence. ld. at 485. Accordingly, the
Court, focusing on the nature of the punishment instead of on the words of any regulation,

held that the procedural protections in Wolff v. McDonne/i, 418 U.S. 539 (1974)2, were

 

2 in Wo/ff, the Supreme Court recognized that “prison disciplinary proceedings are not part of a

criminal prosecution, and the full panoply of rights due a defendant in such proceedings does not apply."
Wolff v. McDonne/i, 418 U.S. 539, 556 (1974). However, the Court set forth five requirements of due
process in a prison disciplinary proceeding: (1) the right to appear before an impartial decision-making

28

inapplicable because the “discipiine in segregated conhnement did not present the type of
atypical, significant deprivation in which a state might conceivably create a liberty interest.”
Sandin, 515 U.S. at 486. For a prisoner, such a deprivation occurs when the prison
“imposes atypical and significant hardship on the inmate in relation to the ordinary incidents
of prison life." id. at 484.

Here, because Hudson did not suffer a loss of good conduct time, the Wolff
protections are inapplicable Confinement in administrative or punitive segregation is
insufficient without more, to establish the kind of “atypicai” deprivation of prison life
necessary to implicate a liberty interest Sandin, 515 U.S. at 486; see Smith, 293 F.3d at
645, 654 (seven (7) months of disciplinary confinement did not implicate liberty interest);
Griffin v. Vaughn, 112 F.3d 703, 708 (3d Cir. 1997) (holding that “exposure to the conditions
of administrative custody for periods as long as 15 months falls within the expected
parameters of the sentence imposed [. . .] by a court of iavii’ and does not constitute a due
process violation (quotation omitted)); Young v. Beard, 227 F. App’x 138 (3d Cir. 2007)
(aggregate 980 days in disciplinary segregation did not violate the due process clause).

in Diaz v. Canino, 2012 WL 5352483 *3 (3d Cir. Oct. 31, 2012), the Third Circuit

Court of Appeals reiterated that the sanctions resulting from prison disciplinary hearings do

 

body; (2) twenty-four hour advance written notice of the charges; (3) an opportunity to call witnesses and
present documentary evidence, provided the presentation of such does not threaten institutional safety or
correctional goals; (4) assistance from an inmate representative . . . ; and (5) a written decision by the fact
finders as to the evidence relied upon and the rationale behind their disciplinary action. ld.

29

not affect a protected liberty interest unless the sanction imposes an atypical and significant
hardship on the inmate. in Diaz, the Court of Appeals concluded that a 360 day term of
disciplinary confinement did not implicate a protected liberty interest The disciplinary
sanctions at issue here, three separate and unrelated periods of disciplinary segregation, do
not constitute “an atypical and significant hardship on the inmate in relation to the ordinary
incidents of prison iife.” Sandin, 515 U.S. at 483. Hence, Defendants are entitled to an
entry ofjudgment on Hudson’s due process claim.

D. Personal involvement C|aim against Defendants Carberry, Harry, Digby,
Kuzar, and

Defendants Carberry, Harry, Digby, Kuzar, and Cieaver argue that Hudson fails to
state a claim against them because they lack personal involvement in the alleged wrongs.
(Doc. 71, pp. 22-25). The Court finds merit in this argument

individual liability can be imposed under section 1983 only if the state actor played
an “affirmative part" in the alleged misconduct and “cannot be predicated solely on the
operation of respondeat superior." Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005)
(quoting Rode v. De//arciprete, 845 F.2d 1195, 1207 (3d Cir. 1998)). “A defendant in a civil
rights action must have personal involvement in the alleged wrongs. . . . Personal
involvement can be shown through allegations of personal direction or of actual knowledge
and acquiescence.” Rode, 845 F.2d at 1207-08; see also Rizzo v. Goode, 423 U.S. 362
(1976); Atkinson v. Tayior, 316 F.3d 257 (3d Cir. 2003). Such allegations, however, must

30

be made with appropriate particularity in that a complaint must allege the particulars of
conduct time, place, and person responsible Evancho, 423 F.3d at 354; Rode, 845 F.2d at
1207-08. Alleging a mere hypothesis that an individual defendant had personal knowledge
or involvement in depriving the plaintiff of his rights is insufficient to establish personal
involvement Rode, 845 F.2d at 1208.

The only claims against Defendants Carberry and Harry are based upon a theory of
respondeat superior. During Hudson’s deposition, he acknowledged that the claims against
Carberry and Harry are based on their supervisory roles. Hudson was asked: “Do you have
any reason to believe that Carberry personally did this?” (Doc. 70-4, p. 21, Hudson
Deposition, N.T. 74:115-16). Hudson responded “No, Carberry just oversee[s] everything.”
(Doc. 70-4, p. 21, Hudson Deposition, N.T. 74:17). Hudson seems to assert that Defendant
Carberry is liable for the ofhcers’ conduct because he was the Security Captain who
authorized a cell search. This claim does not state a constitutional infraction, since prison
officials are entitled to search inmate cells and prisoners have no constitutionally protected
expectation of privacy in their prison celis. See Hudson v. Palmer, 468 U.S. 517, 529
(1984). Furthermore, there is no indication that Defendant Carberry participated in the
search or acquiesced in the manner in which the cell search was conducted.

Regarding Defendant Harry, Hudson was asked: “Why are you suing Laurel Harry?”

(Doc. 704 p. 37, Hudson Deposition, N.T. 140:15-16). in response Hudson stated that

31

“[s]he oversees everything in the jaii.” (Doc. 704 p. 37, Hudson Deposition, N.T. 140:17).
Counsei further asked: “Are you claiming hat she personally was involved in any of these
incidents, though?” Hudson replied: “No, just that she wasn’t present.” (Doc. 704 p. 37,
Hudson Deposition, N.T. 140: 18-22). These claims are premised solely upon the
supervisory positions of Carberry and Harry. Based upon an application of the above
standards, the allegations against Defendants Carberry and Harry based on their
supervisory roles are insufficient fo satisfy the personal involvement requirement standard
of Rode

Hudson further claims that Defendants Digby and Kuzar denied grievances, and
Defendant Harry “answered some of the grievances, so she was aware of these incidents.”
(Doc. 704 p. 37, Hudson Deposition, N.T. 140:21-22). These claims likewise faii. A state
prisoner’s allegation that prison officials and administrators responded inappropriately, or
failed to respond to a prisoner’s complaint or an official grievance, does not establish that
the officials and administrators were involved in the underlying allegedly unconstitutional
conduct See Rode, 845 F.2d at 1207-08 (conciuding that after-the-fact review of a
grievance is insufficient to demonstrate the actual knowledge necessary to establish
personal involvement); Brooks v. Beard, 167 F. App’x 923, 925 (3d Cir. 2006); see also
Croom v. Wagner, 2006 WL 2619794, at *4 (E.D. Pa. Sept. 11, 2006) (holding that neither

the filing of a grievance nor an appeal of a grievance is sufficient to impose knowledge of

32

any wrongdoing); Ramos v. Pennsyivania Dept. of Corrections, 2006 WL 2129148, at *2
(M.D. Pa. July 27, 2006) (holding that the review and denial of the grievances and
subsequent administrative appeal does not establish personal involvement).

Defendants next argue that Cieaver’s involvement in directing a substance test is
insufficient to establish personal involvement Hudson asserts, inter aiia, that Defendant
Cieaver violated his constitutional rights by ostensibly being aware that the confiscated
substance was tobacco, but nevertheless directing Defendant Ki||een to have the substance
tested (Doc. 22 11 52). The evidence reflects that Defendant Cieaver witnessed the cell
search that found the purported K2 substance and advised Defendant Ki||een to contact
security. (Doc. 73-4, p. 2; Doc. 73-8, p. 4). The evidence further reflects that Defendant
Ki||een confiscated the substance, placed it into evidence with the Security Office, and
Defendant Moeiler tested the substance (Doc. 73-8, p. 5, Receipt for Property). The
uncontroverted record reflects that Defendant Cieaver was not involved in testing the
substance, but rather, advised Defendant Ki||een to contact security. Hudson’s opposition
does not dispute Defendants' argument with respect to this claim. (See Doc. 72, pp. 15-17).
Accordingly, because Hudson has failed to substantively respond to this argument the
Court Hnds that he has waived his opposition. See D’Angio v. Borough of Nescopeck, 34 F.
Supp. 2d 256, 265 (M.D. Pa. 1999); Grigiak v. CTX Mortgage Co., LLC, No. 09-5247, 2010

WL 1424023, at *3 (D.N.J. Apr. 8, 2010) (“The failure to respond to a substantive argument

33

to dismiss a count when a party otherwise files opposition, results in a waiver of that
count"); see also L.R. 7.6.

Based on the foregoing, Defendants Carberry, Harry, Digby, Kuzar, and Cieaver are
entitled to an entry of judgment in their favor based on their lack of personal involvement in
the alleged constitutional violations.

E. Qua|ified immunity

Defendants Kot, Wi|son, Digby, Kuzar, and Cieaver invoke the defense of qualified
immunity in theirsummary judgment motion. (Doc. 71, pp. 25-27). “The doctrine of
qualified immunity protects government officials from liability for civil damages insofar as
their conduct does not violate clearly established statutory or constitutional rights of which a
reasonable person would have known.” Pearson v. Ca//ahan, 555 U.S. 223, 231 (2009)
(internal quotation marks omitted). “Qualihed immunity balances two important
interests-the need to hold public officials accountable when they exercise power
irresponsibiy and the need to shield officials from harassment distraction, and liability when
they perform their duties reasonabiy.” Pearson, 555 U.S. at 231. lt “provides ample
protection to all but the plainly incompetent or those who knowingly violate the law.” Mai/ey
v. Briggs, 475 U.S. 335, 341 (1986). “Thus, so long as an official reasonably believes that
his conduct complies with the iaw, qualified immunity will shield that official from liability."

Sharp, 669 F.3d at 159 (citing Pearson, 555 U.S. at 244). Aithough qualified immunity is

34

generally a question of law that should be considered at the earliest possible stage of
proceedings, a genuine dispute of material fact may preclude summary judgment on
qualified immunity. Gi/es v. Kearney, 571 F.3d 318, 325-26 (3d Cir. 2009).

A qualihed immunity determination involves a two-pronged inquiry: (1) whether a
constitutional or federal right has been violated; and (2) whether that right was “ciearly
established” Saucier v. Katz, 533 U.S. 194, 201 (2001), overruled in part by Pearson, 555
U.S. at 236 (permitting federal courts to exercise discretion in deciding which of the two
Saucier prongs should be addressed first). Because there are no genuine issues of fact as
to whether a constitutional or federal right has been violated Defendants' motion will be
granted on this ground
V. Conciusion

Based on the foregoing, Defendants' motion (Doc. 68) for summary will be granted

A separate Order shall issue.

Dated: December Z z'/ , 2018 %

Roberi\i}i.iai=iéni
United States District Judge

35

